Citation Nr: 1702156	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  08-07 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for status post laminoplasty titanium C3-7 for multiple level cervical spinal stenosis with myelopathy and radiculopathy, currently rated 60 percent disabling.  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to April 1988.

This matter came to the Board of Veterans' Appeals (Board) from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in August 2011.

In a January 2014 submission, the Veteran raised the issue of entitlement to a TDIU.  The Board will take jurisdiction of entitlement to a TDIU per Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From November 16, 2005, status post laminoplasty titanium C3-7 for multiple level cervical spinal stenosis with myelopathy is manifested by forward flexion greater than 15 degrees but not greater than 30 degrees, without incapacitating episodes or unfavorable ankylosis of the spine.

2.  From November 16, 2005, radiculopathy, right upper extremity, is manifested by moderate incomplete paralysis.  

3.  From November 16, 2005, radiculopathy, left upper extremity, is manifested by moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  From November 16, 2005, the criteria for entitlement to a disability rating of 
20 percent for status post laminoplasty titanium C3-7 for multiple level cervical spinal stenosis with myelopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5237, 5242, 5243 (2015).

2.  From November 16, 2005, the criteria for entitlement to a disability rating of 
40 percent for radiculopathy, right upper extremity, associated with status post laminoplasty titanium C3-7 for multiple level cervical spinal stenosis with myelopathy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8510 (2015).

3.  From November 16, 2005, the criteria for entitlement to a disability rating of 
30 percent for radiculopathy, left upper extremity, associated with status post laminoplasty titanium C3-7 for multiple level cervical spinal stenosis with myelopathy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8510 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In January 2006, the Veteran was sent a letter that provided information as to what evidence was required to substantiate the increased rating issue and of the division of responsibilities between VA and a claimant in developing an appeal.  A decision from the Court provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice issued in September 2008 complied with Vazquez and explained how a disability rating is determined.  No additional notice is required.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, such as obtaining records and VA examinations, so there has been substantial compliance with the Board's August 2011 Remand.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Virtual folder contains the Veteran's identified treatment records.  Moreover, his statements in support of the claims are of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The Veteran underwent examinations which are adequate for rating purposes and are addressed in detail below.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).


Criteria & Analysis

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14. 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40 ); see Mitchell, 
25 Vet. App. at 38 (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Board has reviewed all the evidence in the Virtual folders, which includes: his contentions, treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The 60 percent rating assigned to the Veteran's cervical spine disability was awarded based on the "old" spine criteria.  Specifically, a 60 percent rating for severe disability was assigned under Diagnostic Code 5293, intervertebral disc syndrome, which contemplated a disability from intervertebral disc syndrome which is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5293 (effective through September 22, 2002).

VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments renumbered the diagnostic codes and created a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Cervical strain is Diagnostic Code 5237.  Degenerative arthritis of the spine is Diagnostic Code 5242.  Intervertebral disc syndrome is Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows: 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

A 60 percent rating constitutes the maximum schedular rating in contemplation of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Thus, a higher rating is not warranted in contemplation of this schedular criteria.  

In order to obtain a higher schedular rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's disability would have to manifest unfavorable ankylosis of the entire spine.  There is no indication that the Veteran's spine is ankylosed.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  STEDMAN'S MEDICAL DICTIONARY 90 (27th Ed. 2000).  On examination in March 2006, the Veteran was able to flex to 20 degrees, and in July 2013 he was able to flex to 35 degrees.  The treatment records on file do not otherwise reflect that the Veteran's spine is ankylosed or comparable therewith.  

The Veteran's radiculopathy symptoms are currently contemplated in the 60 percent rating currently in effect as sciatica is contemplated in the "old" spine criteria.  While his radiculopathy symptoms are currently contemplated in the 60 percent rating currently in effect, separate ratings may be assigned, although the evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 
6 Vet. App. 259 (1994).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative of or overlapping; the Court has held that the veteran is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit determined that the law addressing protection of service connection concerns the disability, not the specific Diagnostic Code.  In other words, the Diagnostic Code under which a service-connected disability is rated may be changed.

The Board has determined that it would result in a higher benefit to the Veteran if his cervical spine disability and bilateral radiculopathy of the upper extremities were separately rated.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for limitation of motion of the cervical spine.  Specifically, the March 2006 examination reflects flexion to 20 degrees and the July 2013 VA examination reflects flexion to 35 degrees.  The objective findings contained in the record do not support a disability rating in excess of 20 percent as flexion of the cervical spine is not 15 degrees or less.  The July 2013 examiner commented that even during flare-ups there was no decrease in range of motion during or after the flare.  Likewise, there was no change to flexion on repetitive motion.  Thus, a higher rating is not warranted for his cervical spine symptomatology.

There is additionally no indication in the record of incapacitating episodes having a total duration of at least 4 weeks.  The examination reports and treatment records do not reflect any reports of incapacitating episodes amounting to 4 weeks nor bedrest prescribed by a physician.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability warrants a higher rating than the current 20 percent evaluation.

While his cervical spine is now rated as 20 percent disabling for limited motion, the Board finds that separate ratings are warranted for his bilateral radiculopathy affecting the upper extremities manifested by moderate intermittent pain.  Specifically, the July 2013 VA examination reflects normal deep tendon reflexes of the biceps and triceps and hypoactive (+1) deep tendon reflexes of the brachioradialis.  The examiner found radiculopathy affecting the bilateral upper extremities manifested by moderate intermittent pain.  The examiner also commented that the Veteran had subjective decreased sensation dorsum of the left hand in the C6 and C7 dermatome but it does not exist above the wrist.  It is noted that the Veteran is right-handed.  04/13/2015 Medical Treatment Record-Government Facility at 36.  In light of the evidence, the Board finds that a separate 40 percent rating is warranted for moderate incomplete paralysis of the upper radicular group affecting the major extremity (right), and a 30 percent rating is warranted for moderate incomplete paralysis of the upper radicular group affecting the minor extremity (left).  38 C.F.R. § 4.124a, Diagnostic Code 8510.  The Board finds that higher ratings are not warranted as his radiculopathy is sensory in nature and was not characterized as severe by the VA examiner, a physician.  The only manifestation the Veteran reported was radiating pain.  Likewise, it does not appear that his radicular symptoms are constant as at the time of the examination he did not report any radicular arm symptoms, but reported episodes of moderate pain in his upper back that radiates across his shoulder into his chest and down the inside of arms which occasionally requires pain medication for relief.  Thus, while the Veteran experiences impaired function associated with his radiculopathy, such does not result in complete paralysis of the shoulder and elbow movements and its frequency is not constant and it's not severe in nature per the Veteran and the objective findings noted above on VA examination.  The Board finds these ratings for the cervical radiculopathy of the upper extremities should extent over the entire appeal and have been consistent throughout the appeal period.  Indeed, a July 2006 EMG report concluded that the Veteran had chronic multiple cervical radiculopathies and found that needle EMG examination of muscles observed decreased insertional activities in cervical paraspinal muscles and no abnormal spontaneous activities.  This evidence shows consistent, incomplete, moderate paralysis of the upper extremities.  

In the case of a staged rating involving the simultaneous assignment in a decision of higher and lower evaluations for a disorder, there is no reduction of a rating unless the rating action assigns a disability evaluation which is below that level previously in existence.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Shinseki, 583 F.3d 1331, 1337 (Fed. Cir. 2009) (accepting the Secretary's argument that 38 C.F.R. § 3.343 does not apply in the context of staged disability ratings); see also O'Connell v. Nicholson, 21 Vet. App. 89, 96 (2007) (stating that because an appellant's disability rating had "not been reduced, for any period of time, to below what it was when he appealed to the Board," and therefore, finding that 38 C.F.R. § 3.105(e) did not apply to this claim).  Separately rating his cervical spine disability and associated bilateral radiculopathy of the upper extremities results in a combined 70 percent rating per 38 C.F.R. § 4.25, thus effectively replacing the 
60 percent rating in effect.  As referenced above, these three ratings will replace the 60 percent rating, effective November 16, 2005.  

The Veteran has reported problems with pain and coordination, specifically he complains of balance problems and difficulty walking on uneven terrain.  07/30/2013 VA Examination; 11/16/2006 Correspondence; 11/16/2005 Correspondence.  Thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca and Mitchell.  The Veteran reported to the July 2013 VA examiner that about 13-15 times a year he will develop moderate pain in the upper back across his shoulders to upper chest and to the inside of his arms to about the mid-forearm.  The examiner commented that the Veteran has increased pain during flare-ups but no decrease in range of motion during or after flare-ups.  The examiner also indicated that the functional impairment associated with his cervical spine disability is less movement than normal.  The examiner observed that during the interview the Veteran appeared to be moving his neck freely in conversation without any evidence of discomfort.  The examiner also noted that he has a slight broad-based gait but observation of ambulation for about 50 feet is normal.  While acknowledging the Veteran's subjective complaints associated with his cervical spine disability and associated radiculopathy, there is no support in the objective medical evidence of record for a disability rating in excess of 20 percent based on evidence of functional loss.  Indeed, the objective findings on examination appear to be consistent with the Veteran's subject reports of pain and limitations, to include incoordination and pain on movement.  In this regard, on objective examination in March 2006 flexion was to 20 degrees and in July 2013, flexion was to 35 degrees, which based strictly on the general rating formula amounts to a 20 percent rating.  Again, the July 2013 examiner commented that he does not experience reduced motion during flare-ups.  Thus, while acknowledging the Veteran's functional impairment and limitations due to his cervical spine disability and associated radiculopathy, the Board finds that the 20 percent disability rating, and separate ratings for radiculopathy, adequately compensates him for any pain and functional loss.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a higher rating.  See DeLuca, 8 Vet. App. at 204 -07.

There is otherwise no basis for assigning separate compensable ratings for neurological manifestations.  Bowel or bladder impairment has not been shown.  

Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that the schedular evaluations are adequate.  The medical and lay evidence reflects that the Veteran suffers from pain in the cervical spine and experiences associated radiculopathy, with some functional loss as a result.  This functional loss has been captured by the current rating as described above.  The Board also notes that the Veteran has not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture.  Accordingly, referral for extraschedular consideration is not for application here.  

Regarding collective impact, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds such is the case here and it will not be discussed.


ORDER

Entitlement to a disability rating of 20 percent for status post laminoplasty titanium C3-7 for multiple level cervical spinal stenosis with myelopathy is granted.

Entitlement to a disability rating of 40 percent for radiculopathy, right upper extremity, is granted, subject to the regulations governing the payment of monetary benefits.  

Entitlement to a disability rating of 30 percent for radiculopathy, left upper extremity, is granted, subject to the regulations governing the payment of monetary benefits.  


REMAND

Service connection is in effect for status post laminoplasty titanium C3-7 for multiple level cervical spinal stenosis with myelopathy (20%); radiculopathy, right upper extremity (40%); radiculopathy, left upper extremity (30%); left lower extremity impairment due to Brown-Sequard Syndrome (30%); and, right lower extremity impairment due to Brown-Sequard Syndrome (30%).  His combined rating is 90%, thus his service-connected disabilities meet the minimum scheduler criteria for a TDIU.  38 C.F.R. § 4.16(a).

In a January 2014 submission, the Veteran asserted that he planned to retire from teaching in June 2014 due to his service-connected disabilities.  VA 21-4142 Authorization for Release of Information.  In a June 2014 Deferred Rating Decision, the RO discussed the steps necessary to develop the TDIU claim; however, it appears that no development has been completed.  06/23/2014 Deferred Rating.  

Initially, the RO should request that the Veteran complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  

Thereafter, a vocational assessment must be completed to assess the impact of the Veteran's service-connected disabilities on his ability to maintain gainful employment.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.

2.  Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  The virtual folder should be made available to the examiner.  The report should be prepared and associated with the virtual folder.

3.  After completion of the above, review the relevant evidence of record and adjudicate the TDIU claim.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond before returning the case to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


